DETAILED ACTION
1. This action is in response to the amendment filed 27 October 2021.
2. Claims 1-19 are pending and have been examined in this application. Claims 12 has been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 112
5. Applicant's arguments filed 27 October 2021 have been fully considered and they are considered persuasive.
	The previous 112a and 112b rejections have been removed due to applicant’s amendments and arguments. However, a new 112 rejection has been added as necessitated by amendments.

35 U.S.C. 101
6. Applicant's arguments filed 27 October 2021 have been fully considered and they are not considered persuasive.
The applicant argues that claim 1 recites, "a request receiver module configured to display in real-time the broadcasted request to the on-demand service provider with in the users proximity to accept or deny the request and receive service provider input to accept or deny the request, wherein unaccepted service requests may be correlated with at least one second service provider via the service selection module". Based on amendments alone, the rejection has been overcome and do not recite abstract ideas. 

	The examiner respectfully disagrees. The applicant argues that the amended claims stated do not describe an abstract idea. However, the portions of the amended claims stated in describe evaluation, observation and judgement in regards to the receiving of display and input information to accept or deny service which is described by the 2019 PEG as a mental process and therefore an abstract idea. Furthermore, the process described in the amended portion of the claims above demonstrate business relations related to providing services and therefore are commercial interactions which are also a certain method of organizing human activity described by the 2019 PEG. Therefore, the rejection is maintained.

	
The applicant argues that the examiner has erroneously broken the claims, and in particular claim 1, down into elements and claimed that the elements are directed to various abstract ideas and that analysis is not looking at the claim "as a whole" as required.

The examiner respectfully disagrees. The applicant argues that the claims do not describe an abstract idea. The claims are very long and needed to be broken down to properly analyze the claims. Furthermore, despite the breaking down of the claims, each part of the claims describe performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes and Organizing Human Activity which are abstract ideas per the 2019 PEG. Therefore, the rejection is maintained.

The applicant argues that the Examiner must compare the claims at issue two one or more court cases involving categorically on patentable subject matter under 35 U.S.C. 101.

The examiner respectfully disagrees. Under the 2019 PEG Guidelines, the determination of patentable subject matter under 35 U.S.C. 101 no longer relies on comparisons to cases. Furthermore, all court cases the applicant mentions are addressed in arguments below. Therefore, the rejection is maintained.

The applicant argues that "connect and facilitate communication between the second user device of a service provider and the first user device of the requestor in real-time on acceptance of the request such that the requestor may communicate via the first user device with the service provider via the second user device" or "systematically process at least one invoice for the service provided by the service provider based on the request for service and communicate the at least one invoice to at least one of the first user device or second user device." does not describes organizing human activity and a mental process. It also demonstrates practical application. 

	The examiner respectfully disagrees. The applicant argues that the amended claims stated do not describe organizing human activity and a mental process and instead demonstrates practical application. However, the process of facilitating communications between users based on acceptance of requests for service demonstrates observing and evaluating requests and then using judgement to determine acceptance for communication and therefore demonstrates a mental process. Furthermore, this communication process demonstrates a business relationship and is therefore a commercial interaction. Furthermore, this process of facilitating communications between users with service providers based on requests also demonstrates transmitting and receiving information which is transmitting, receiving data per the MPEP 2106.05(d) and do not integrate the abstract idea into a practical application. Therefore, the rejection is maintained.

The applicant argues that "broadcast module in communication with the geographical range location module configured to broadcast the request in real-time to the second user device of one or more on-demand service provider for a predefined time by displaying, on the second user device, the request including type of service required, preferred on-demand service provider, date, time, and location," and "a request receiver module configured to display in real- time the broadcasted request to the service provider to accept or deny the request and receive service provider input to accept or deny the request, wherein unaccepted service requests may be correlated with at least one second service provider via the service selection module" when compared to Core Wireless due to display of a limited set of information to each user and is therefore not an abstract idea.

	The examiner respectfully disagrees. The applicant argues that the claims do not describe an abstract idea by the standards set forth under Core Wireless. However, despite the applicant asserting that this cases demonstrates the current claims show an improvement and unconventional technological solution to a technical problem, there is not direct relationship demonstrated to the claims when considering this case. The case Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc. states that the patents in claims were considered to be an improvement to computer technology because they improved the ability of a user to use the computer where users had to go through a difficult process of going through many layers to get to desired data or functionality before. However, the amended claims stated above do not demonstrate any process of going through many layers of information to get desired data. Instead it is just displaying information and accepting service requests based on displayed information which does not demonstrate a process of going through many layers of information to get to desired information. Furthermore, these cases do not follow the 2019 PEG guidelines since Core Wireless case patent number 8,713,476 was issued in 2014 and Core Wireless case patent number . Each of these issue dates are years before 2019 and describe subject matter that are not new and significant now and should not be used to demonstrate an improvement and unconventional technological solution to a technical problem. Therefore, the rejection is maintained.

The applicant argues that "a broadcast module in communication with the geographical range location module configured to broadcast the request in real-time to the second user device of one or more service provider for a predefined time by displaying, on the second user device, the request including type of service required, preferred service provider, date, time, and location" which places a meaningful limit on the scope of the claims as a whole by integrating geographical range location (such as GPS) into the claim, similar to SiRF Technology amounting to significantly more than an abstract idea.

	The examiner respectfully disagrees. The applicant argues that the claims do not describe an abstract idea by the standards set forth by SiRF Technology. However, despite the applicant asserting that this cases demonstrates the current claims show an improvement and unconventional technological solution to a technical problem, there is not direct relationship demonstrated to the claims when considering this case.  The case SiRF Technology Inc. v. International Trade Commission describes something significantly more than an abstract idea since the GPS system receives satellite data, calculates pseudo-ranges, and transmits the calculated pseudo-ranges to display a visual representation of the received calculated absolute position from the server. The amended claims described by the applicant do not describe a GPS system receiving satellite data to calculate pseudo ranges for display. Furthermore, this case does not follow the 2019 PEG guidelines since SiRF Technology case patent number 6,417,801 was issued in 2002. This issue date is years before 2019 and describe subject matter that is not new and significant now and should not be used to demonstrate an 

	The applicant argues that "a service selection module configured to enable a requestor to provide a request for a service to the server via the first user device over the network and, wherein the request includes a type of service required [[and]], preferred service provider, date, time, and preferred location, wherein the service selection module is further configured to correlate the request with one or more service providers" allows users the ability to customize filtering of service providers for individual accounts and the system requests to one or more filtered service providers, similar to Bascom so it is an improvement and not an abstract idea. 

	The examiner respectfully disagrees. The applicant argues that the claims do not describe an abstract idea by the standards set forth by Bascom. However, despite the applicant asserting that this cases demonstrates the current claims show an improvement and unconventional technological solution to a technical problem, there is not direct relationship demonstrated to the claims when considering this case. The case BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC describes a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. However, the amended claims do not describe the ability to customize and choose only specific attributes within a defined filtering system for each end user.  Furthermore, this case does not follow the 2019 PEG guidelines since BASCOM case patent number 5,987,606 was issued in 1999. This issue date is years before 2019 and describe subject matter that is not new and significant now and should not be used to demonstrate an improvement and unconventional technological solution to a technical problem. Therefore, the rejection is maintained.

The applicant further argues that claim 1 has identified elements within the claims at issue similar to those in previously decided court cases Amdocs and Enfish that were determined to be sufficient to transform the nature of the claims into patent eligible subject matter. 
 
	The examiner respectfully disagrees. The applicant argues that the claims do not describe an abstract idea by the standards set forth by Amdocs and Enfish. However, despite the applicant asserting that these cases demonstrate the current claims show an improvement and unconventional technological solution to a technical problem, there is not direct relationship demonstrated to the claims even considering each of these cases together. The application describes having service requests configured to enable a requestor such as customer to provide a request for service where the request includes various information such as type of service required and location where service is required which is not related to any combination of the processing of network accounting information and the utilization of a logic table for the organization of information described in these cases. Therefore, even these cases in combination do not demonstrate an improvement and unconventional technological solution to a technical problem. Furthermore, these cases do not follow the 2019 PEG guidelines since Amdocs patent number 7,631,065 was issued in 2009, Amdocs patent number 7.412,510 was issued in 2008, Amdocs patent number 6,947,984 was issued in 2005 and Amdocs patent number   6,836,797 was issued in 2004, Enfish case patent number 6,151,604 was issued in 2000, and Enfish case patent number 6,163,775 was issued in 2000. Each of these issue dates are long before 2019 and describe subject matter that are not new and significant now and should not be used to demonstrate an improvement and unconventional technological solution to a technical problem. Therefore, the rejection is maintained.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
In claim 1, a “service selection module configured to enable a requestor” have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “service selection module” and functional language, “configured to enable a requestor”, without reciting sufficient structure to achieve the function. 
In claim 1, a “selection module is further configured to correlate the request with one or more service providers” have been interpreted under 112(f) as a means plus function limitation because of 
In claim 1, a “location module configured to locate in real-time” have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “location module” and functional language, “configured to locate in real-time” without reciting sufficient structure to achieve the function. 
In claim 1, a “location module configured to broadcast the request in real-time” have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “location module” and functional language, “configured to broadcast the request in real-time” without reciting sufficient structure to achieve the function. 
In claim 1, a “receiver module configured to display in real-time the broadcasted request” have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “receiver module” and functional language, “configured to display in real-time the broadcasted request” without reciting sufficient structure to achieve the function. 
In claim 1, a “collaboration module configured to connect and facilitate communication”, have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “collaboration module” and functional language, “configured to connect and facilitate communication” without reciting sufficient structure to achieve the function. 
In claim 1, a “rating module configured to enable the requestor to rate”, have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “rating module” and functional language, “configured to enable the requestor to rate” without reciting sufficient structure to achieve the function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. Claims 1 and 2 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
Claim 1 is directed at a “service selection module configured to enable a requestor”. This is not stated clearly in the specification for instance, the Specification states:


Claim 1 is directed at a “selection module is further configured to correlate the request with one or more service providers”. This is not stated clearly in the specification for instance, the Specification states:
Further, the service selection module 206 is configured to enable the requestor to select preferences such as licensed service provider, insured service provider, bonded service provider, certified service provider, or screened service provider or service provider without license. (Page 15 Lines 1-4)

Claim 1 is directed at a “location module configured to locate in real-time”. This is not stated clearly in the specification for instance, the Specification states:
The geographical range location module 208, executed by the processor 202, is 10 configured to locate one or more service provider matching the request provided by the requestor within a particular area relative to the preferred location. (Page 15 Lines 9-11)

Claim 1 is directed at a “location module configured to broadcast the request in real-time”. This is not stated clearly in the specification for instance, the Specification states:
the geographical range location 15module 208, executed by the processor 202, is configured to broadcast the request to the one or more service provider for specific period of time. (Page 15 Lines 14-16)

Claim 1 is directed at a “receiver module configured to display in real-time the broadcasted request”. This is not stated clearly in the specification for instance, the Specification states:
The request receiver module 212, executed by the processor 202, is configured to present or display the broadcasted request to the service provider to accept or to deny the request for a specific period of time. (Page 15 Lines 16-18)

Claim 1 is directed at a “collaboration module configured to connect and facilitate communication”. This is not stated clearly in the specification for instance, the Specification states:
On acceptance of the request, the collaboration module 214, executed by the processor 202, is configured to connect the service provider and the requestor. Further, the geographical range 

Claim 1 is directed at a “rating module configured to enable the requestor to rate”. This is not stated clearly in the specification for instance, the Specification states:
The rating module 222, executed by the processor 202, is configured to enable the customer to rate the service provider work confirming the service completion. (Page 16 Lines 16-17)

Claim 2 is directed at a “location module configured to provide a route to the service provider in real time” This is not stated clearly in the specification in (page 16 Lines 9-11)
Which does not state specific structure associated with any of the limitations which are: “service selection module configured to enable a requestor”, “service selection module is further configured to correlate the request with one or more service providers”, “location module configured to locate in real-time”, “location module configured to broadcast the request in real-time”, “receiver module configured to display in real-time the broadcasted request”, “collaboration module configured to connect and facilitate communication”, “rating module configured to enable the requestor to rate”, and “location module configured to provide a route to the service provider in real time” There is nothing in the specification that shows how these structures, as interpreted in the 112(f) above would be able to perform these steps. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Therefore, these claims and any associated dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
The following is a quotation of 35 U.S.C. 112(b):


9. Claims 1 and 2 invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 1 and  2 are directed at “service selection module configured to enable a requestor”, “service selection module is further configured to correlate the request with one or more service providers”, “location module configured to locate in real-time”, “location module configured to broadcast the request in real-time”, “receiver module configured to display in real-time the broadcasted request”, “collaboration module configured to connect and facilitate communication”, “rating module configured to enable the requestor to rate”, and “location module configured to provide a route to the service provider in real time” It is unclear as to how these means the Applicant is claiming is performed from these claims as per the 112(f) above. For the purposes of examination it will be considered so it is unclear as to what structure the Applicant is claiming for these modules to be performed and thus is indefinite. For the purposes of examination it will be considered a specified computer and software system that facilitates the workflow module to accomplish these various tasks described in paragraphs (Page 14 Lines 21-23), (Page 15 Lines 1-4), (Page 15 Lines 9-11), (Page 15 Lines 16-18), (Page 16 Lines 5-9), (Page 16 Lines 16-17) and (page 16 Lines 9-11) above. Appropriate correction and/or clarification is required.
Therefore, the claims and associated dependent claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The limitations and steps described in Claim 1 are storing information related to the service provider, the requestor and map data (Storing and Transmitting Information, an observation and judgment; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); a first associated with a requestor configured to access, and a second associated with a service provider configured to access, wherein stores a set (Storing Information, an observation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) for controlling the communication between the first and the second, wherein the set comprises, a service configured to enable a requestor to provide a request for a service via the first (Transmitting Information, a judgment; a Mental Process and a commercial interaction a Certain Method of Organizing Human Activity), wherein the request includes a type of service required, preferred on-demand service provider in users proximity, date, time, and preferred location, wherein the service is further configured to correlate the request with one or more service providers, Page 2 of 17a geographical range configured to locate in real-time one or more on- demand service provider matching the correlated request provided by the requestor within the preferred location (Transmitting and Analyzing Information, evaluation and judgment; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), communication with the geographical range configured to broadcast the request in real-time to the second of one or more on- demand service provider for a predefined time by displaying, on the second, the request including type of service required, preferred service provider, date, time, and location, a request configured to display in real-time the broadcasted request to the service provider to accept or deny the request (Transmitting and Analyzing Information, evaluation and judgment; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) and receive service provider input to accept or deny the request, wherein unaccepted service requests may be correlated with at  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, having service requests configured to enable a requestor such as customer to provide a request for service where the request includes various information such as type of service  encompasses what a customer service representative does to take customer requests. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than a server, a processor, a memory unit, a cloud, wired network system architecture, a database, user device, network, memory unit, program modules, location module, broadcast module, receiver module, collaboration module, rating module, and software engine. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the transmitting and receiving of information for storing and analysis is insignificant extra-solution activity as this is transmitting, receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
In one embodiment, the service request server 108 is at least one of a general or special purpose computer. The service request server 108 could be operated as a single computer, which can be a hardware and/or software server, a workstation, a desktop, a laptop, a tablet, a mobile phone, a mainframe, a supercomputer, a server farm, and so forth. In some embodiments, the13 computer could be touchscreen and/or non-touchscreen and adopted to run on any type of OS, such as iOS.TM., Windows.TM., Android.TM., Unix.TM., Linux.TM. and/or others. In one embodiment, the plurality of computers is in communication with each other, via networks. Such communication can be via a software application, a mobile app, a browser, an OS, and/or any 5combination thereof (Page 13 Lines 20 – 23 to Page 14 Lines 1-5). 

Which describes the present invention for service requests, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement.  For the transmitting, receiving and storing data for service requests that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the server and processor, nor the transmitting, receiving and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere transmitting, receiving and storing of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Dependent claim 2 also contain the identified abstract ideas, further limiting them such as in communication with the geographical range configured to provide a route to the service provider in real time to reach the location specified by the requestor (Transmitting and Analyzing Information, evaluation and judgment; a Mental Process and Commercial Interactions, a Certain Method of 20combination reads the latitude and longitude of all service providers and reads the zip code from the defined within the set radius and matches only those service providers who are available or have entered in that radius (Analyzing Information, evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity);  31once the number of service providers are matched with the set radius within the homeowner zip codes and within their proximity the system then displays those  on-demand service providers on homeowner (Analyzing Information, evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional elements rams, mobile devices, remote devices, computers, and tablets to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 3 also contain the identified abstract ideas, further limiting them such as the system displays the presence of service providers on maps on homeowners (Transmitting and Analyzing Information, evaluation and judgment; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); displaying the distance of the service providers from the homeowners once they are in their proximity (Transmitting and Analyzing Information, evaluation and judgment; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity);  10displaying the total number of service providers present within the proximity of home owners on home owners (Transmitting and Analyzing Information, evaluation and judgment; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and displaying the "ETA" or estimated time of arrival of the service providers once they are in the homeowners of proximity (Transmitting and Analyzing Information, evaluation and judgment; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional elements mobile devices, remote devices, computer, tablets, and  to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Dependent claim 11 also contain the identified abstract ideas, further limiting them such as creating a service needed once the service provider comes in homeowner proximity (Analyzing Information, evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); automatically broadcast and push notifications on homeowner that a service provider is in homeowner proximity 10within defined radius for a limited time period (Transmitting and Analyzing Information, evaluation and judgment; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and the homeowners can reserve a spot by creating and scheduling a service request for future service or for the time when any one or more service providers get free within the homeowner proximity and set radius (Analyzing Information, evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional elements app, mobile, remote, desktop, tablets, notifer to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Dependent claim 15 also contain the identified abstract ideas, further limiting them such as the system, wherein the in app 360 degree panoramic functionality built in the mobile works in 15the way that when user initiates the image or video first sets 360 degree angle once angle is set the application lets the user know to move in a circle in either one direction (Analyzing Information, evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); then moved in rotation starting one point in a circle and coming back to same point same way to opposite direction, creating marks, text and edits on the 360 deg capture to explain where the repairs or replacement is required to be done (Analyzing Information, evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with  to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Claims 4-10, 13-14, and 16-19 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Therefore, Claims 1-11, 13-19 are ineligible.

Allowable Subject Matter
11. Claims 1-11, 13-19 would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.
The reasons as to why the Claims would be allowable over the prior art are:
The closest art of record are Nicholas (US Publication Number 20070204308), Gailey (US Publication Number 20140256361), and AthuluruTrumala (US Publication Number 20170221072).     Nicholas (20070204308) teaches operating a channel recommendation system, including, providing a channel recommendation bid interface, receiving a bid request on the interface, and displaying a recommendation link to the channel, but not service requests configured to enable a requestor such as customer to provide a request for service where the request includes various information such as type of service required and location where service is required and to display approved, authentic and qualified service providers matching the request provided by the requestor. Gailey (20140256361) teaches effectiveness searching capabilities, predictive modeling capabilities and usage mining in a location-based services system, but not service requests configured to enable a requestor such as customer to provide a request for service where the request includes various information such as type 

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030055689 A1
Block, David et al.
Automated internet based interactive travel planning and management system
US 20070204308 A1
Nicholas; Frank C. et al.
Method of Operating a Channel Recommendation System
US 20110022425 A1
Block; David et al.
Automated Internet Based Interactive Travel Planning and Management System
US 20140195629 A1
Abhyanker; Raj
GEO-SPATIALLY CONSTRAINED PRIVATE NEIGHBORHOOD SOCIAL NETWORK

Ricci; Christopher P.
USER PROFILE EXCHANGE VIA VEHICLE SUPPORTED COMMUNICATIONS PROTOCOL
US 20150019328 A1
Abhyanker; Raj
ADVERTISING IN A NEXT-DOOR NEIGHBORHOOD SOCIAL NETWORK METHOD, APPARATUS, AND SYSTEM
US 20140256361 A1
Gailey; Michael L. et al.
METHOD FOR PASSIVE MINING OF USAGE INFORMATION IN A LOCATION-BASED SERVICES SYSTEM
US 20150269618 A1
Gailey; Michael L. et al.
Method for Passive Mining of Usage Information In A Location-Based Services System
US 20170346820 A1
Valla; Shafin
METHODS, SYSTEMS, AND DEVICES FOR GENERATING A UNIQUE ELECTRONIC COMMUNICATIONS ACCOUNT BASED ON A PHYSICAL ADDRESS AND APPLICATIONS THEREOF
US 20160092959 A1
Gross; John Nicholas
Tag Based Property Platform & Method
US 20170337605 A1
Codella; Christopher F. et al.
AUTOMATED GENERATION AND ASSEMBLY OF PROPOSAL ELEMENTS
US 20150046195 A1
DiRienzo; Andrew L.
METHODS FOR PROCESSING INSURANCE TRANSACTIONS
US 20140297468 A1
Patterson; Fraser
Consumer Contractor Connector Apparatuses, Methods and Systems
US 20170221072 A1
AthuluruTlrumala; GiriSrinivasaRao et al.
END-TO-END SITUATION AWARE OPERATIONS SOLUTION FOR CUSTOMER EXPERIENCE CENTRIC BUSINESSES
US 20170329922 A1
Eberting; Cheryl Lee et al.
TELEMEDICINE PLATFORM WITH INTEGRATED E-COMMERCE AND THIRD PARTY INTERFACES


13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	12/24/2021

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683